DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 29-32 directed to an invention non-elected without traverse.  Accordingly, claims 29-32 been cancelled.

Allowable Subject Matter
Claims 16-28 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 16, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An elevator system arranged in an elevator shaft of a building in a construction phase, the elevator system growing with an increasing height of the building by using at least one lifting process, comprising: a machine platform including an elevator drive machine; an elevator car suspended on the machine platform by a bearing means, wherein the machine platform and elevator car can be raised in the elevator shaft during the at least one lifting process; a lifting device for raising the machine platform and the elevator car suspended on the machine platform; an assembly platform that can be mechanically moved relative to the machine platform along a portion of the elevator shaft; and wherein the lifting device includes a drive arranged on the machine platform and connected to the assembly platform for moving the assembly platform in the elevator shaft.”
Peacock et al., US 2011/0113720 is the closest prior art of record.  Peacock et al. discloses the claimed system but does not specify that the lifting device drive (9) which is arranged on the machine platform (4), is also connected to the assembly platform (15) to move the assembly platform (15) in the shaft.  Peacock et al. relies on a second drive (21) for that purpose and employing the single drive would not have been obvious to one having ordinary skill in the art. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654